Citation Nr: 1723179	
Decision Date: 06/21/17    Archive Date: 06/29/17

DOCKET NO.  09-43 328	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 20 percent for left lower extremity radiculopathy of the sciatic nerve.

2.  Entitlement to an initial evaluation in excess of 20 percent for right lower extremity radiculopathy of the sciatic nerve.

3.  Entitlement to an increased rating for lumbar spine spondylosis and levo-scoliosis with thoracic spondylosis, currently evaluated as 10 percent disabling prior to June 14, 2010, and 20 percent thereafter.

REPRESENTATION

Appellant represented by:	Jan Dils, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran and his spouse
ATTORNEY FOR THE BOARD

K. Osegueda, Counsel


INTRODUCTION

The Veteran had active service from April 1999 to February 2002.

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from February 2008 and October 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  

In an August 2010 rating decision, the RO increased the evaluation assigned for the Veteran's lumbar spine disability to 20 percent, effective from June 14, 2010.  In a July 2016 rating decision, the RO also granted separate 20 percent evaluations for left and right lower extremity radiculopathy of the femoral nerve, effective from June 22, 2016.  Nevertheless, a claimant will generally be presumed to be seeking the maximum benefit allowed by law or regulations, and a claim remains in controversy where less than the maximum benefit available is awarded. AB v. Brown, 6 Vet. App. 35, 38 (1993).  Therefore, the issues remain in appellate status.

In February 2010, the Veteran testified at a hearing before the Decision Review Officer at the RO.  In July 2012, the Veteran testified at a hearing before the undersigned Veterans Law Judge.  Transcripts of these hearing have been associated with the record.  

In February 2013, the Board remanded the appeal for further development.  The case has since been returned to the Board for appellate review.  

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this case should take into consideration the existence of this electronic record.

The issue of entitlement to an increased rating for a lumbar spine disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

In an August 2016 statement, prior to the promulgation of a decision in the appeal, the Veteran's attorney indicated that the Veteran wanted to withdraw his appeal as for the issues of entitlement to increased evaluations for left and right lower extremity radiculopathy of the sciatic nerve. 


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant have been met with respect to the issue of entitlement to increased initial evaluations for left and right lower extremity radiculopathy of the sciatic nerve. 38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed. 38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision. 38 C.F.R. § 20.204 (2016).  Withdrawal may be made by the appellant or by his or her authorized representative. 38 C.F.R. § 20.204.  Withdrawal of an appeal will be deemed a withdrawal of the Notice of Disagreement and, if filed, the Substantive Appeal, as to all issues to which the withdrawal applies. 38 C.F.R. § 20.204(c).  

In an August 2016 statement, prior to the promulgation of a decision in the appeal, the Veteran's attorney indicated that he wanted to withdraw his appeal for the issues of entitlement to increased initial evaluations for left and right lower extremity radiculopathy of the sciatic nerve.  Thus, there remains no allegation of errors of fact or law for appellate consideration with respect to those claims.  Accordingly, the Board does not have jurisdiction to review the appeal of those issues, and they are dismissed.


ORDER

The appeal as to the issue of entitlement to an initial evaluation in excess of 20 percent for left lower extremity radiculopathy of the sciatic nerve dismissed. 

The appeal as to the issue of entitlement to an initial evaluation in excess of 20 percent for right lower extremity radiculopathy of the sciatic nerve dismissed. 


REMAND

Pursuant to the February 2013 remand directives, the Veteran was afforded a VA examination in connection with his service-connected lumbar spine disability in June 2016.  However, in light of a recent decision issued by the United States Court of Appeals for Veterans Claims (Court), a remand is required.  Specifically, the Court held that 38 C.F.R. § 4.59 requires VA examinations to include joint testing for pain on both active and passive range of motion, as well as with weight-bearing and nonweight-bearing. Correia v. McDonald, 25 Vet. App. 158 (2016).  In this case, the VA examination report did not include these findings.

The examiner should also determine whether it is possible to provide a retrospective medical opinion for the other VA examinations conducted during appeal period. See Chotta v. Peake, 22 Vet. App. 80 (2008) (when there is an absence of medical evidence during a certain period of time, a retroactive medical evaluation may be warranted).

Although the Board regrets the delay, it is necessary to ensure that the VA examination complies with the requirements of the recent holding in Correia.  Therefore, on remand, the Veteran should be afforded a VA examination to ascertain the severity and manifestations of his service-connected lumbar spine disability.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his service-connected lumbar spine.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file.  

The AOJ should also secure any outstanding, relevant VA medical records.  

2.  After completing the foregoing development, the Veteran should be afforded a VA examination to ascertain the severity and manifestations of his service-connected lumbar spine disability.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  

The examiner is requested to review all pertinent records associated with the claims file.

The examiner should note that the Veteran is competent to attest to factual matters of which he has first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should report all signs and symptoms necessary for rating the lumbar spine disability under the rating criteria.  In particular, the examiner should provide the range of motion in degrees of the lumbar spine.  In so doing, the examiner should test the Veteran's range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain so in the report.

The examiner should also comment on whether there is any form of ankylosis.  In addition, the examiner should state the total duration of incapacitating episodes over the past 12 months and identify all neurological manifestations of the disability.

The presence of objective evidence of pain, excess fatigability, incoordination and weakness should also be noted, as should any additional disability (including additional limitation of motion) due to these factors.  

Further, the VA examiner should comment as to whether range of motion measurements for active motion, passive motion, weight-bearing, and/or nonweight-bearing can be estimated for the other VA examinations conducted during the appeal period in February 2008, June 2010, May 2011, and June 2016.  If the examiner is unable to provide a retrospective opinion as to these specific range of motion findings, he or she should clearly explain so in the report.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history[,]" 38 C.F.R. § 4.1, copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

3.  The AOJ should notify the Veteran that it is his responsibility to report for any scheduled examinations, to cooperate in the development of the claims, and that the consequences for failure to report for a VA examination without good cause may include denial of the claims. 38 C.F.R. §§ 3.158, 3.655 (2016). 

In the event that the Veteran does not report for any scheduled examination, documentation which shows that notice scheduling the examination was sent to the last known address should be associated with the VBMS file.  It should also be indicated whether any notice that was sent was returned as undeliverable.

4.  After completing these actions, the AOJ should conduct any other development as may be indicated by a response received as a consequence of the actions taken in the preceding paragraphs.  

5.  When the development requested has been completed, the case should be reviewed by the AOJ on the basis of additional evidence.  If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


